DETAILED ACTION
This is in response to the application filed on 02/13/2020 in which claims 1-20 are preserved for examination; of which claims 1, 7, 14, and 17 are in independent forms.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDSs) submitted on 03/31/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
The information disclosure statement filed 04/21/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are rejected on the ground of nonstatutory double patenting over claims 1-14 of U.S. Patent No. 10,599,953 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
anticipated by the U.S. Patent No. 10,599,953 and is covered by the patent. Claims 1-14 of the U. S. Patent No. US 10,599,953 are presented in the instant application with some omitted/fewer limitations. The limitations of claims 1-14 of the U. S. Patent No. US 10,599,953 encompass all the limitations of claims 1-20 of the instant application as follows:

U.S. Patent No. 10,599,953
Instant Application 
1. One or more non-transitory computer-readable storage media storing computer-readable instructions that, when executed, instruct one or more processors to perform operations comprising: generating a first classification model and a second classification model based on at least one received indication regarding a data set of natural language inputs from conversations of calls or chats; importing data in form of structure, unstructured, partially structured, or a combination of thereof; wherein when importing a markup language data, preserving or leveraging information contained in the markup language data; comparing, using a comparator, (1) a first score using test results from the first classification model with respect to a portion of data of the data set and (2) a second score using test results from the second classification model with respect to the portion of the data set; when the first score agrees with the second score within a threshold range, validating, by the one or more processors, the first classification model; when the first score is different from the second score with respect to the threshold range, generating, by the one or more processors, a clarification question for a user to select and displaying, on a display of a user device, the clarification question for the user: when an indication is received from a user, in response to the clarification question, that the first classification model is correct, updating, by the one or more processors, the second classification model based at least in part on the indication from the user; and when an indication is received from a user, in response to the clarification question, that the second classification model is correct, updating, by the one or more processors, the first classification model based at least in part on the indication from the user.











comparing, using a comparator, (1) a first score using test results from a first classification model based on a data set of natural language and (2) a second score using test results from a second classification model based on the data set of natural language; when the first score agrees with the second score within a threshold range, validating, by the one or more processors, the first classification model; when the first score is different from the second score with respect to the threshold range, providing, to a user device, a clarification question for a user; 
4. One or more non-transitory computer-readable storage media storing computer-readable instructions that, when executed, instruct one or more processors to perform operations comprising: generating a first classification model and a second classification model based on at least one received indication regarding a data set of natural language inputs from conversations of calls or chats; importing data in form of structure, unstructured, partially structured, or a combination of thereof; wherein when importing a markup language data, preserving or leveraging information contained in the markup language data; comparing, by a comparator, (1) a first score using test results from the first classification model with respect to a portion of data of the data set and (2) a second score using test results from the second classification model with respect to the portion of the data set; when the first score agrees with the second score within a threshold range, validating, by the one or more processors, the first classification model for use; when the first score is different from the second score within a first threshold difference, generating, by the one or more processors, a first clarification question for a user to select, displaying, on a display of a user device, the first clarification question for the user, and updating, by the one or more processors, the first classification model based at least in part on a selection of an answer to the first clarification question; and when the first score is different from the second score within a second threshold difference and without the first threshold difference, generating, by the one or more processors, a second clarification question for the user to select, displaying, on the display of the user device, the second clarification question for the user, and updating, by the one or more processors, the first classification model based at least in part on a selection of an answer to the second clarification question.











comparing, by a comparator, (1) a first score using test results from a first classification model based on a data set of natural language and (2) a second score using test results from the second classification model based on the data set of natural language; when the first score agrees with the second score within a threshold range, validating, by the one or more processors, the first classification 






The claims of the patent "anticipate" the claims of the application. Accordingly, the application claims are not patentably distinct from the patent claims. Here, the more specific patent claims encompass the broader application claim. Following the rationale in In re Goodman cited in the preceding paragraph, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.

	
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter under the 2019 PEG.
Step 1:
Claims 1-20 are directed to storage media/system which is one of the four statutory categories of invention. 
Step 2A:
Prong 1:
Claims 1 and 14 recite comparing first score from the first classification model and second score from the second classification model; when the first score agrees with the second score and are within a threshold, validating the first model; when the scores are different, ask a user questions, and if the first model is correct, updating the second model; and if the second model is correct, updating the first model. 
Claims  7 and 17 recite comparing first score from the first classification model and second score from the second classification model; when the first score agrees with the second score and are within a threshold, validating the first model; when the first score is different from the second score and within a first threshold, asking a user a first 
As seen above, the claimed functions are related to evaluation, analyzing, and judgments that could be done in the human mind and do not require a computer implementation. The claimed steps of Claims 1, 7, 14, and 17 could be performed in the human mind that fall within at least one groupings of abstract ideas enumerated in the 2019 PEG. Other than reciting “computer readable storage media” and/or “one or more processors,” nothing in the claims preclude the steps from practically being performed in the mind. Thus, the claimed invention could also be an abstract idea of mental process. 
MPEP 2106.05(a) states:
It is important to note that in order for a method claim to improve computer functionality, the broadest reasonable interpretation of the claim must be limited to computer implementation. That is, a claim whose entire scope can be performed mentally, cannot be said to improve computer technology. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 120 USPQ2d 1473 (Fed. Cir. 2016) (a method of translating a logic circuit into a hardware component description of a logic circuit was found to be ineligible because the method did not employ a computer and a skilled artisan could perform all the steps mentally). Similarly, a claimed process covering embodiments that can be performed on a computer, as well as embodiments that can be practiced verbally or with a telephone, cannot improve computer technology. See RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1328, 122 USPQ2d 1377, 1381 the process did not require a computer). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Prong 2:
The judicial exceptions recited in the claims 1, 7, 14, and 17 are not integrated into a practical application. The claims recite generic computer components (e.g.  “computer readable storage media” and “one or more processors”) to implement the steps of the invention. The “computer readable storage media” and “one or more processors” are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. See MPEP 2106.04(d) and 2106.05(f).
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims recite generic computer components (e.g.  “computer readable storage media” and “one or more processors”) to implement the steps of the invention. The “computer readable storage media” and “one or more processors” are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. 

Regarding dependent claims 2-6, 8-13, 15-16 and 18-20,
the dependent claims also lack additional elements that sufficient to amount to significantly more than abstract idea found in the independent claims. The dependent claims additional functions are considered to be analyzing, evaluation, and judgment that do not amount significantly to more than abstract idea.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under double patenting and 35 U.S.C. 101 set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Muni et al., US 2012/0078913 disclosing matching between source and target schemas by gathering inputs pertaining to the source and target schemas, wherein the inputs comprises a set of details in a predefined format. Thereafter, the gathered inputs are processed by comparing the source schemas with the target schemas.
Belk, US 2013/0013558 disclosing semantic checking for synchronization. By defining a relationship model for each data type in a first set of data and storing each relationship model. For each entry in a second set of data to be synchronized with the first set of data, the process determines if the entry violates the relationship model for the data type corresponding to the entry.
Basu et al., US 2013/0157245 disclosing presenting one or more automatically generated questions regarding subject matter of a body of text to a user. A user input of one or more answers to the one or more automatically generated questions is received, and the body of text is presented to the user, adapted based on a correctness of the one or more answers.

Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291.  The examiner can normally be reached on M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hares Jami/           Primary Examiner, Art Unit 2162                                                                                                                                                                                                       01/31/2022